DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action. 
Claims 1-20 have been examined in this application.
The information disclosure statements (IDS) submitted have been considered.

Claim Objections
Claim 15 is objected to because of the following informalities:  The claim recites: “[one] or more non-transitory computer-readable media storing instructions that, when executed by a computing platform configured to operate in a peer-to-peer (P2P) network, the computing platform including at least one or more processors and memory storing at least a digital wallet interface, cause the computing platform to…” 
The claim, although recites parts of the Beauregard language, does not actually recite that the processor executes the instructions to cause the processor of the computing platform to perform the claimed limitations. As a result, claim 15 can be rejected under 35 USC 102, wherein the reference has to simply recite a non-transitory computer readable medium to read on the claim because the limitations would not be given any patentable weight as they are not positively carried out. Amending the claim to reflect the appropriate Beauregard language would overcome the potential rejection. If the claim is not amended, a rejection as explained above can be issued and cannot be argued as a new grounds of rejection by the Applicant.
Appropriate correction is required.
Title of the Invention Not Descriptive
The title of the invention is too broad, resulting in the title not being clearly descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Per claims 1, 8 and 15, the claims are recited as being directed to a method, device, and CRM, wherein “the computing platform including at least one or more processors and memory storing at least a digital wallet interface;” accordingly. 
However, the claims recite in the second limitation after the pre-amble the following: “providing the digital wallet interface to a user computing device.” 
Therefore, it is not known how can the computing platform have a digital wallet interface, yet the computing platform provides the digital wallet interface to a user computing device. Because the claims are directed to the computing platform and what it does, including receiving user input to authenticate the user using the digital wallet interface, it’s not known how such computing platform can perform the claimed limitations when (1) is has in possession the digital wallet interface and (2) sends the digital wallet interface to a user computing device, yet still (3) perform limitations at the computing platform using the sent digital wallet interface. 
The specification does not provide any support for a digital wallet interface being sent from one device to another not. The specification also fails to disclose how such sending of the digital wallet is carried out from one device. The specification does not recite why the digital wallet interface must be sent to the user computing device if the scope of the claims is directed to a computing platform; the user computing device does not perform any functions. 
	The dependent claims are rejected for mere dependence on the rejected claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 are directed to a computing platform and what the computing platform does. However, the claims then recite limitations such as “instructing the user computing device to display an access criteria entry interface.” Such limitation is outside the scope of the claim; rending the claims indefinite. It is also not clear whether the computing platform is the same or different than the user computing device.
For purposes of examination, any teaching of a device that comprises a digital wallet and receives user input to access the digital wallet will be determined as reading on the claims. 
All dependent claims are rejected under the same rational and for mere dependence on the rejected claims. 

Per claim 7, the claim recites “wherein each of the plurality of wallet tiers is associated with a computing device and may be accessed through access criteria entry via a respective computing device.”
	It is not clear whether these devices are the same or different than the devices recited in claim 1. Also, it is not clear how the claimed computing devices in claim 1 carry out the claim limitations of claim 1, yet the recited additional devices in claim 7 also perform functions already recited in claim 1. 
	For purposes of examination, any teaching of a device that performs the functions of claim 1 will be determined as reading on claim 7. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea of providing access to a user based on user input credentials without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles including mitigating risk, legal interactions including business relations, and mental processes including concepts performed by a human mind such as evaluations. 
The claims as a whole explicitly capture fundamental economic principles because the claims are directed to a user being provided access to a wallet that allows the user to perform transactions. The criteria for accessing the wallet depends on the type of input / password the user provides to gain access to the wallet. Also, claims can simply be carried out using pen and paper. A user, parent to a child, can control the child’s financial asset and provide the child with a certain amount of the asset based on a password that the child provides to the paper using pen and paper. Responsive to analyzing the password, the parent can release the funds to the child to do as they wish with them. 
	Claim 1 for instance recites, in pertinent part: 
A method comprising: 
Receiving a plurality of access criteria corresponding to a plurality of wallet tiers;
Providing… [a] wallet… to a user…;
Instructing the user… to display an access criteria entry…;
Receiving… an access criterion, wherein a first access criterion corresponds to a first wallet tier of the […] wallet […] and a second access criterion corresponds to a second wallet tier of the [… ] wallet….; 
based on whether the access criteria provided by the user is the first access criterion or the second access criterion, providing access to the tier of the […] wallet […] corresponding to the access criterion provided by the user. 

The judicial exception is not integrated into a practical application. The claims recite the following additional elements: computing platform, peer-to-peer network, one or more processors, memory, digital wallet interface, computing device, an access criteria entry interface, and one or more non-transitory computer-readable media. The additional elements are recited at a high level of generality and only perform generic functions of receiving data, displaying data, analyzing data received, and displaying a result based on the analysis. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. Claim 2 for instance recites the additional elements of a alphanumeric string, however, such an additional element does not transform the claims into eligible subject matter. Claim 7 for instance recites the additional elements of a computing device and respective computing device. These devices are recited at a high level and only perform generic computer functions; thereby automating the abstract idea. The dependent claims do not include any additional elements that would result in the claims amounting to a practical application. The dependent claims do not amount to significantly more than the abstract idea. 
The claims are not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by U.S. Patent Application Publication 2007/0250920 to Lindsay (“Lindsay”).
	
Per claims 1, 8, and 15, Lindsay teaches the following limitations:

A method, comprising: at a computing platform configured to operate in a peer-to-peer (P2P) network (computing device uses a network 68 or any other network to connect with other entities), the computing platform including at least one or more processors and memory storing at least a digital wallet interface (the digital wallet is a website that the user accesses in order to access their financial data/account) [Abstract, Paragraphs 0038, 0112, 0138 and Figures 1-3 and 8 and 19]: 
receiving a plurality of access criteria corresponding to a plurality of wallet tiers (the user can select which criteria is associated with a plurality of levels of access) [Paragraphs 0114-0118 and 0120, 0124-0125 and Figures 4-5]; 
providing the digital wallet interface to a user computing device (a website to allow the user access to their account is provided to the user) [Paragraphs 0019-0020, 0045, and 0108-0109 and Figures 2 and 19]; 
instructing the user computing device to display an access criteria entry interface (the website requires the user to enter credential information) [Paragraphs 0019-0020, 0045, and 0108-0109 and Figures 2 and 19]; 
receiving, from the user computing device through the access criteria entry interface, an access criterion, wherein a first access criterion corresponds to a first wallet tier of the digital wallet interface and a second access criterion corresponds to a second wallet tier of the digital wallet interface [Paragraphs 0019-0020, 0023 and 0027 and 0038]; 
based on whether the access criteria provided by the user is the first access criterion or the second access criterion, providing access to the tier of the digital wallet interface corresponding to the access criterion provided by the user [Paragraphs 0019-0020, 0023 and 0027 and 0038 and Figures 2, 4, and 8].

Per claims 2, 9, and 16, Lindsay teaches wherein the first access criterion is a first password and is associated with a first alphanumeric string and the second access criterion is a second password and is associated with a second alphanumeric string, and wherein the second alphanumeric string is longer than the first alphanumeric string (alphanumeric string means simply a string of data comprising both numbers and letter or either or. The password selected by the user can comprise any form of a alphanumeric string and the first and second passwords are not the same) [Paragraph 0025].
Per claims 3, 10, and 17, Lindsay teaches wherein the first wallet tier is associated with a first amount of funds and the second wallet tier is associated with a second amount of funds, and wherein the second amount of funds is greater than the first amount of funds (the amount of funds available to the user is based on the entered password) [Paragraphs 0037-0039 and Figures 1-4].
Per claims 4, 11, and 18, Lindsay teaches wherein the digital wallet interface associated with the user comprises a central core and the plurality of wallet tiers, including at least the first wallet tier and the second wallet tier (the levels of access are set by the user but a first base line access can also be established. The number of tiers / levels of access can vary based on the user preference / established rules for each type of password used) [Paragraphs 0085-0090 and 0037-0039 and Figures 1-4].
Per claims 5, 12, and 19, Lindsay teaches wherein the central core of the digital wallet interface is associated with a third amount of funds greater than the first amount of funds associated with the first wallet tier and the second amount of funds associated with the second wallet tier (the number of rules the user can establish is unlimited, each rule can correlate to a different amount of funds) [Paragraphs 0085-0090 and 0114-0120 and Figures 1-4].
Per claims 6, 13-14 and 20, Lindsay teaches wherein the central core of the digital wallet interface is associated with a multi-signature password [Paragraphs 0085-0090 and 0114-0120 and Figures 1-4].
Per claim 7, Lindsay teaches wherein each of the plurality of wallet tiers is associated with a computing device and may be accessed through access criteria entry via a respective computing device [Paragraphs 0108-0109, 0110-0111].

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 of the instant Applicant is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of co-pending Application 15/895187. Although claim 1 of the instant Application is not identical to claim 1 of the co-pending Application ‘187, they are not patentably distinct from each other because they are directed to the same scope of invention without the instant claim recite the additional limitations in co-pending Application ‘187.  It would have been obvious to one of ordinary skill in the art to remove the specific claim limitations in co-pending Application ‘187 to result in claim 1 of the instant Application.

Conclusion
U.S. Patent Application Publication 2016/0321441 to Tonoyan (Tonoyan) validates that the idea of requiring different levels of authentication based on the transaction value is well settled in the art. Tonoyan explicitly recites for example, in an application providing a payment system processing a transaction, the FAR/FRR requirement will typically be more rigorous then certain other tasks. Accordingly, when an application requesting a biometric authentication receives the match result and the level of confidence, the application will be able to utilize the level of confidence in order to determine whether the match result meets its requirements for FAR/FRR.

U.S. Patent 8195576 to Grigg et al. (Grigg) also teaches using different levels of authentication based on transaction amounts. Grigg also teaches determining user location / transaction location to further enhance transaction security. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685